DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, at line 4, “determine” should be amended to “determining” for clarity.
In claim 14, at line 6, “display” should be amended to “displaying” for clarity.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-15, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 10, 11, 12, 15, 17, 19, 22, and 23 of copending Application No. 16/929,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 18, and 19 are anticipated by claims 1, 2, 5, 7, 8, 10, 11, 12, 15, 17, 19, 22, and 23, respectively, of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the true multiplication map" and “the generated heat map” in lines 2-3 and 4-5 of the claim. There is insufficient antecedent basis for these limitations in claim 7. However, prior claims 5 and 6 (which depends on claim 5) introduce the recited “generated heat map” and “true multiplication map”. It appears to the examiner that applicant intended claim 7 to depend from claim 6 because the recited maps are introduced in claim 6. Further, claim 7 is directed to determining and displaying an error between the recited maps and claim 6 is directed to comparison of the maps, which is disclosed as being a component of determining and displaying the error between the maps (Applicant’s specification at paragraph 66). For these reasons, claim 7 will be understood as depending from claim 6 (thereby removing the antecedent basis issue) for the remainder of the examination.
Claim 20 recites the limitation “the generated heat map” in lines 3, 6, and 8 of the claim. There is insufficient antecedent basis for these limitations in claim 20. For reasons similar to those indicated above for claim 7, claim 20 will be understood as depending from claim 19 (thereby removing the antecedent basis issue) for the remainder of the examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokmen et al., U.S. Patent Application Publication No. 2018/0300627 (herein Gokmen).

Regarding claim 1, Gokmen teaches a computer-implemented method for pulse generation for updating analog crossbar arrays [System for updating resistive processing (RPU) array. Gokmen at paragraph 15], the computer-implemented method comprising: 
receiving, by a processor, a number used in matrix multiplication to represent using pulse generation for a crossbar array [Receiving digital input values δ used in vector-matrix multiplication and represented by pulses in the RPU array. See Gokmen at paragraphs 29, 59, 62, 66-67, 70]; 
receiving, by the processor, a first bit-length to represent the number, wherein the bit-length is a modifiable bit length [The received input values are scaled dependent on the bit length BL.  Gokmen at paragraph 70. Therefore, the processor inherently receives a bit length beforehand. This bit length is modifiable at least within an acceptable range. Gokmen at paragraphs 44 and 54]; 
selecting, by the processor, pulse positions in a pulse sequence having the first bit length to represent the number [The pulse sequence applied to the RPU array has a bit length of BL wherein an update pulse (i.e. pulse set to high) is a selected pulse position. See Gokmen at paragraphs 59, 66, and 67]; 
performing, by the processor, a computation using the selected pulse positions in the pulse sequence [The update operation includes the RPU performing an update computation (i.e. using the pulses). See Gokmen at paragraphs 32-33, 41-42, and 59]; and 
updating, by the processor, the crossbar array using the computation [The computed stochastic updates are applied to the RPU array (i.e. crossbar array) and change the weights of the RPUs. See Gokmen at paragraphs 36, 41-42, 59].

Regarding claim 2, Gokmen teaches the computer-implemented method of claim 1 further comprising: 
selecting a second bit-length, wherein the second bit-length is different than the first bit-length [The BL is reduced (i.e. to a second bit-length different than the previous/first BL). Gokmen at paragraph 45]; 
selecting pulse positions for an updated pulse sequence having the second bit-length to represent the number [The pulse sequence applied to the RPU array has a bit length of BL wherein an update pulse (i.e. pulse set to high) is a selected pulse position. See Gokmen at paragraphs 59, 66, and 67]; 
performing a subsequent computation using the selected pulse positions in the updated pulse sequence [The update operation includes the RPU performing an update computation (i.e. using the pulses). See Gokmen at paragraphs 32-33, 41-42, and 59]; and 
updating the crossbar array using the subsequent computation, wherein updating the crossbar array comprises updating a conductance value of one or more memristive devices of the crossbar array based at least in part on the computation and the subsequent computation [The update process includes updating the conductance of the RPUs of the RPU array (i.e. memresistive devices of the crossbar array) based on the update computation. Gokmen at paragraphs 41-42 and 59].

Regarding claim 3, Gokmen teaches the computer-implemented method of claim 1 further comprising modifying the first bit-length to the second bit-length during a training phase of a neural network [The BL is modified within a range during training to allow the update cycle to be as short as possible. Gokmen at paragraphs 44 and 54].

Regarding claim 4, Gokmen teaches the computer-implemented method of claim 1, wherein the computation comprises performing an outer product operation with the number used in the matrix multiplication and a second number used in the matrix multiplication [The update computation is the outer product input and error numbers, which as used in the matrix multiplication. See Gokmen at paragraphs 31, 33-34, 38-39, and 42].

Regarding claim 8, Gokmen teaches a system for implementing pulse generation for updating crossbar arrays [System for updating resistive processing (RPU) array. Gokmen at paragraph 15], the system comprising: 
a crossbar array comprising one or more memristive devices [RPU array 120, 612. Gokmen at paragraphs 2, 25, and 59; See FIGS. 1-3 and 6]; 
a processor [Processor configured to perform the update management. Gokmen at paragraph 72] configured to: 
receive a number used in matrix multiplication to represent using pulse generation for the crossbar array [Receiving digital input values δ used in vector-matrix multiplication and represented by pulses in the RPU array. See Gokmen at paragraphs 29, 59, 62, 66-67, 70]; 
receive a bit-length to represent the number, wherein the bit-length is a modifiable bit-length [The received input values are scaled dependent on the bit length BL.  Gokmen at paragraph 70. Therefore, the processor inherently receives a bit length beforehand. This bit length is modifiable at least within an acceptable range. Gokmen at paragraphs 44 and 54]; 
select pulse positions in a pulse sequence having the bit length to represent the number [The pulse sequence applied to the RPU array has a bit length of BL wherein an update pulse (i.e. pulse set to high) is a selected pulse position. See Gokmen at paragraphs 59, 66, and 67]; 
perform a computation using the selected pulse positions in the pulse sequence [The update operation includes the RPU performing an update computation (i.e. using the pulses). See Gokmen at paragraphs 32-33, 41-42, and 59]; and 
update the crossbar array using the computation, wherein updating the crossbar array changes weights of the one or more memristive devices [The computed stochastic updates are applied to the RPU array (i.e. crossbar array) and change the weights of the RPUs. See Gokmen at paragraphs 36, 41-42, 59].

Regarding claim 9, Gokmen teaches the system of claim 8, wherein the processor is configured to: 
select a second bit-length, wherein the second bit-length is different than the first bit-length [The BL is reduced (i.e. to a second bit-length different than the previous/first BL). Gokmen at paragraph 45]; 
select pulse positions for an updated pulse sequence having the second bit-length to represent the number [The pulse sequence applied to the RPU array has a bit length of BL wherein an update pulse (i.e. pulse set to high) is a selected pulse position. See Gokmen at paragraphs 59, 66, and 67]; 
perform a subsequent computation using the selected pulse positions in the updated pulse sequence [The update operation includes the RPU performing an update computation (i.e. using the pulses). See Gokmen at paragraphs 32-33, 41-42, and 59]; and 
update the crossbar array using the subsequent computation, wherein updating the crossbar array comprises updating a conductance value of the one or more memristive devices of the crossbar array based at least in part on the computation and the subsequent computation [The update process includes updating the conductance of the RPUs of the RPU array (i.e. memresistive devices of the crossbar array) based on the update computation. Gokmen at paragraphs 41-42 and 59].

Regarding claim 10, Gokmen teaches the system of claim 8, wherein the processor is configured to modify the first bit-length to the second bit-length during a training phase of a neural network [The BL is modified within a range during training to allow the update cycle to be as short as possible. Gokmen at paragraphs 44 and 54].

Regarding claim 11, Gokmen teaches the system of claim 8, wherein the computation comprises performing an outer product operation with the number used in the matrix multiplication and a second number used in the matrix multiplication [The update computation is the outer product input and error numbers, which as used in the matrix multiplication. See Gokmen at paragraphs 31, 33-34, 38-39, and 42].

Regarding claim 12, Gokmen teaches the system of claim 8, wherein the selected pulse positions in the pulse sequence are based at least in part on the bit length [Update pulses are generated by the stochastic translators (STRs) using the amplification factors C which is based in part on the bit length BL. See Gokmen at paragraphs 40, 58-59, and 70].

Regarding claim 15, Gokmen teaches a computer program product for pulse generation for updating analog crossbar arrays [System for updating resistive processing (RPU) array. Gokmen at paragraph 15], the computer program product comprising: 
a computer readable storage medium having stored thereon first program instructions executable by a processor to cause the processor [Gokmen at paragraphs 72 and 77] to: 
receive a number used in matrix multiplication to represent using pulse generation for a crossbar array [Receiving digital input values δ used in vector-matrix multiplication and represented by pulses in the RPU array. See Gokmen at paragraphs 29, 59, 62, 66-67, 70]; 
receive a bit-length to represent the number, wherein the bit-length is a modifiable bit-length [The received input values are scaled dependent on the bit length BL.  Gokmen at paragraph 70. Therefore, the processor inherently receives a bit length beforehand. This bit length is modifiable at least within an acceptable range. Gokmen at paragraphs 44 and 54]; 
select pulse positions in a pulse sequence having the bit length to represent the number [The pulse sequence applied to the RPU array has a bit length of BL wherein an update pulse (i.e. pulse set to high) is a selected pulse position. See Gokmen at paragraphs 59, 66, and 67]; 
perform a computation using the selected pulse positions in the pulse sequence [The update operation includes the RPU performing an update computation (i.e. using the pulses). See Gokmen at paragraphs 32-33, 41-42, and 59]; and 
update the crossbar array using the computation, wherein updating the crossbar array comprises updating a conductance value of one or more memristive devices of the crossbar array based at least in part on the computation [The computed stochastic updates are applied to the RPU array (i.e. crossbar array) and change the weights of the RPUs. See Gokmen at paragraphs 36, 41-42, 59].

Regarding claim 16, Gokmen teaches the computer program product of claim 15, wherein the instructions are further executable by the processor to cause the processor to: 
select a second bit-length, wherein the second bit-length is different than the first bit-length [The BL is reduced (i.e. to a second bit-length different than the previous/first BL). Gokmen at paragraph 45]; 
select pulse positions for an updated pulse sequence having the second bit-length to represent the number [The pulse sequence applied to the RPU array has a bit length of BL wherein an update pulse (i.e. pulse set to high) is a selected pulse position. See Gokmen at paragraphs 59, 66, and 67]; 
perform a subsequent computation using the selected pulse positions in the updated pulse sequence [The update operation includes the RPU performing an update computation (i.e. using the pulses). See Gokmen at paragraphs 32-33, 41-42, and 59]; and 
update the crossbar array using the subsequent computation, wherein updating the crossbar array comprises updating a conductance value of the one or more memristive devices of the crossbar array based at least in part on the computation and the subsequent computation [The update process includes updating the conductance of the RPUs of the RPU array (i.e. memresistive devices of the crossbar array) based on the update computation. Gokmen at paragraphs 41-42 and 59].

Regarding claim 17, Gokmen teaches the computer program product of claim 15, wherein the instructions are further executable by a processor to cause the processor to modify the first bit-length to the second bit-length during a training phase of a neural network [The BL is modified within a range during training to allow the update cycle to be as short as possible. Gokmen at paragraphs 44 and 54].

Regarding claim 18, Gokmen teaches the computer program product of claim 15, wherein the instructions are further executable by a processor to cause the processor to determine the outer product of a first pulse sequence and a second pulse sequence for the neural network [The update computation is the outer product input and error vectors represented as pulse sequences.. See Gokmen at paragraphs 33-34, 38-39, 42, and 66-67].

Allowable Subject Matter
Claims 5, 6, 13, 14, and 19 are dependent upon rejected base claim and rejected on grounds of non-statutory double patenting but would be allowable if the double patenting rejection is overcome, via terminal disclaimer or amendment, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is dependent upon rejected base claim and rejected under 35 U.S.C. 112(b) and on grounds of non-statutory double patenting but would be allowable if the 35 U.S.C. 112(b) rejection is overcome and the double patenting rejection is overcome, via terminal disclaimer or amendment, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 are dependent upon rejected base claim and rejected under 35 U.S.C. 112(b) but would be allowable if the 35 U.S.C. 112(b) rejection is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, doesn’t teach or suggest:
“generating a heat map, wherein the generated heat map is based at least in part on a pulse coincidence between a first pulse sequence and a second pulse sequence, wherein at least one of the first pulse sequence or second pulse sequence comprises the selected pulse positions, wherein at least one first pulse sequence corresponds to the number and the second pulse sequence corresponds to a second number” as recited in claim 5 and similar recitations in claims 13 and 19;
Claims 6-7, 14, and 20 depend from claims 5, 13, and 19, respectively, and are considered allowable for at least the reasons given above regarding claims 5, 13, and 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al., “A Spiking Neuromorphic Design with Resistive Crossbar”, teaches a spiking neuromorphic crossbar array that performs analog computation on weights while using digital pulses for pre and post neuron signals.
Yeo et al., “A Power and Area Efficient CMOS Stochastic Neuron for Neural Network Employing Resistive Crossbar Array”, teaches neuromorphic crossbar array using stochastic neurons that perform quantization and activation function simultaneously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123